PER CURIAM.
The conviction is for the offense of unlawfully hunting deer with an artificial light; the punishment, a fine of $50.00.
In the absence of a bond or recognizance on appeal, or a showing that appellant is in jail, we are without jurisdiction of this misdemeanor appeal.
The appeal is dismissed.
ON MOTION TO REINSTATE APPEAL
MORRISON, Presiding Judge.
The record has now been perfected, and the case is properly before this court for decision.
*512Omitting the formal parts of the complaint, we quote the following:
“* * * did then and there unlawfully and willfully hunt deer by the aid of an artificial light attached to an automobile, or did then and there unlawfully and willfully hunt deer by the aid of an artificial light * * (Underlining ours.)
The use of the disjunctive “or” in charging an offense renders the allegation uncertain. “Manual of Reversible Errors” by Erisman, Sec. 24, p. 16, and cases there cited.
The motion to reinstate the appeal is granted, and the judgment is reversed and the prosecution ordered dismissed.